Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1a-4b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the prior art window and the window of the present invention.  Also see the steady frame “22”, movable frame “24” and panel “240” in figures 1 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to because figure 9 does not include the proper cross sectional shading in accordance with MPEP 608.02 (IX).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too long and because “[t]he invention relates to” on line 1 can be easily implied and therefore should be deleted.  On line 9, “conformed” is confusing since it is unclear what the applicant is attempting to set forth.  Also see line 12.  Recitations such as “imposing” on line 13, “imposes” on line 15 and “impose” on line 16 are confusing since it is unclear what the applicant is attempting to set forth.
Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “mainly” on line 5 of claim 1 render the claims indefinite because they are relative terms whose meaning is not defined by the specification and is not readily ascertainable by one with ordinary skill in the art.  All reference characters should be enclosed in parentheses so as to avoid confusion as set forth in MPEP 608.01(m).  For example, see “σ” on line 5 of claim 1, “τ” on line 6 of claim 1, and “X” on line 10 of claim 1.  Additionally, since the presence of reference characters does not affect the scope of the claims, recitations such as “a plane” on line 6 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the plane set 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 467 953 in view of EP 3 032 016.  FR discloses a window comprising:
a steady frame 3, a movable frame T7; wherein
the steady frame mainly extends in a plane σ, the steady frame comprises at least one plate 3 which mainly extends in a plane τ perpendicular to the plane σ, the plate comprising a main track 31A and an auxiliary track 31B;
the movable frame mainly extends in a plane π perpendicular to the plane τ (claim 1);
wherein the movable frame T7 comprises a panel (claim 8);
wherein the movable frame T7 comprises a structure suitable for supporting a curtain (claim 9).
FR is silent concerning, inter alia, at least one pivot which defines a rotation axis and wherein the pin is supported by a crank rigidly mounted on the pivot.
	However, EP discloses a closure comprising a steady frame 2, a movable frame 1, and an actuator 5 for moving the movable frame; wherein
the steady frame mainly extends in a plane σ, the steady frame comprises a main track (labeled below) and an auxiliary track 7;
the movable frame mainly extends in a plane π perpendicular to the plane τ and comprises 
at least one pivot 4 which defines a rotation axis X perpendicular to a plane τ and parallel to the planes σ and π, the pivot being conformed so as to be able to be slidingly held in the main track;

the actuator for moving the movable frame is suitable for imposing to the pivot a slide movement along the main track; 
the slide movement of the pivot along the main track imposes to the pin 8 a slide movement along the auxiliary track 7; and 
the auxiliary track is shaped so as to impose to the pin a rotation around axis X during the slide movement of the pin along the auxiliary track; and 
wherein the pin 8 is supported by a crank 6 rigidly mounted on the pivot (claim 1);
wherein the movable frame 1 can move between a position of complete closure, wherein where the plane π of the movable frame coincides with or is parallel to the plane σ of the steady frame, and a position of complete opening (claim 2);
wherein the main track has a rectilinear development (claim 5);
wherein the crank 6 radially extends from the pivot 4 at a certain axial distance from the movable frame 1 (claims 6 and 12);
wherein, considering the movable frame 1 arranged vertically, the pivot 4 is placed above the center of mass of the movable frame as set forth in paragraph 12 (claim 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR with an actuator, track layout and a crank, as taught by EP, to more enable a user to automatically open and close the window while permitting the window to move to a fully opened position.

	With respect to claim 4, the steady frame 3 comprises two plates parallel the one to the other, placed at two opposed sides of the steady frame and each comprising an auxiliary track 31B, wherein the two auxiliary tracks 31B perfectly correspond to one another if the two plates are pulled together by means of a rigid translation along axis and wherein the movable frame T7 is mounted between the two plates and comprises two pins 8, each of them being slidingly held in a respective auxiliary track.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FR in view of EP as applied to claims 1-6 and 8-12 above, and further in view of Koed (US 2014/0259942).  FR, as modified above, discloses that the steady frame comprises the two side struts 2 of EP along with the plates 3 of FR and wherein the main track, the auxiliary track, the portion of the pivot 4 held in the main track, the crank 6, the pin 8 and the actuator 5 are housed inside one side strut 2 of the steady frame 2 and are concealed during the normal operation of the window.
FR, as modified above, is silent concerning two cross beams.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR, as modified above, with two cross beams, as taught by Koed, to increase the structural strength and rigidity of the steady frame.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634